Citation Nr: 0724251	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  03-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had over four years of active military service, 
to include verified service from June 1973 and April 1976.  
He had earlier service in Vietnam, for which he received the 
Combat Infantryman Badge, Army Commendation and Bronze Star 
Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which granted service connection for 
PTSD and assigned a zero percent initial disability rating, 
effective from June 1, 2001.

The Board remanded this case to the Pittsburgh RO, via the 
AMC, in January 2005, for additional development.  Shortly 
thereafter, the veteran notified VA of his new address in the 
State of Ohio.  His last reported address is in South 
Carolina, but the Pittsburgh RO has retained jurisdiction.

In an October 2005 rating decision, the Cleveland, Ohio, RO 
granted the current rating of 30 percent for the service- 
connected PTSD, effective from June 1, 2001. 

In an April 2006 decision, the Board remanded this issue for 
further development.


FINDING OF FACT

The veteran's global assessment of function (GAF) scores 
range from 50 to 70; he has trouble maintaining social and 
employment relationships as he is isolated; he does not have 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).

Nonetheless, in a letter dated August 2006, the Appeals 
Management Center informed the veteran of the evidence needed 
to substantiate entitlement to a higher rating, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could send VA any evidence that pertained to 
his claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.  The letter did 
not provide notice on the effective date element, but as just 
noted, such notice was not required.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in 
January 2002 and July 2005.  Per the April 2006 Board remand, 
the veteran also underwent a VA examination in December 2006.  
The AMC also took the necessary steps to secure and associate 
with the veteran's claims folder photocopies of all records 
reflecting mental health treatment furnished to the veteran, 
reportedly by a Dr. Charles Meyers, while incarcerated at the 
Pennsylvania State Prison facility between January 1998 and 
November 2003.  The veteran informed VA that Dr. Meyers no 
longer worked at the Pennsylvania State Prison facility and 
that there were no other records available.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

The veteran was admitted to Allegheny Valley Hospital in 
October 1996 due to suicidal ideation and attempt in addition 
to alcohol abuse.  The veteran reported that he had been 
facing multiple stressors and had acknowledged depression for 
a long period of time and had entertained suicidal ideation 
off an on.  The veteran's mood was moderately depressed but 
slightly irritable.  His affect was appropriate to mood.  
There was no thought disorder but there was a degree of 
apprehension along with hopelessness.  On the day of the 
veteran's discharge from the hospital he was found to have no 
suicidal ideation and his mood was pleasant.  The diagnosis 
was recurrent major depression that was moderately severe in 
intensity without psychotic features, dysthmic disorder and 
alcohol abuse.  A global assessment of functioning (GAF) 
score of 40 to 50 was reported.

In January 2002 the veteran underwent a VA examination for 
PTSD.  He reported nightmares and a varied sleep pattern.  He 
described himself as distant from people, isolated, and 
uncomfortable in relationships.  He had acquaintances but 
described himself as a loner.  This had cost him a number of 
marriages.  He hoped to return to work as a truck driver when 
he left prison as it was an occupation where he would be able 
to essentially work alone and not have to put up with people.  
After the veteran's military duty, he worked for 18 years and 
then took retirement in the face of probable dismissal over 
what the veteran described as his activity in the union.  The 
veteran had not worked since his incarceration for burglary 
in March 1997.  The veteran reported being married twice.  
Both marriages resulted in divorce.  On examination the 
veteran showed no signs or symptoms of psychosis and did not 
appear to be significantly depressed.  His affect was 
responsive and reasonably well modulated with no evidence of 
blunting or flattening.  

The examiner concluded that the overall impression was one of 
PTSD that was no more than mild in intensity at worst.  The 
veteran also had a history of alcohol dependence that was 
very severe and predated his entrance into the military by 6 
years.  There was also very clear evidence of antisocial 
personality disorder.  A GAF score of 70 was reported.

In July 2005 the veteran underwent a VA examination for PTSD.  
The examiner noted that after the veteran's discharge from 
service, he worked a number of odd jobs but had a great deal 
of difficult maintaining employment.  He reenlisted in the 
military from 1973 to 1976.  The veteran was incarcerated 
from 1997 to 2003.  During his time in prison he was 
diagnosed with PTSD.  He continued to have problems with 
nightmares, had desires to be alone, had mood swings and had 
difficult times maintaining relationships.  

On examination, the veteran was oriented to time, place and 
person.  His affect was mood congruent.  He showed some 
moderate signs of anger and irritation.  His thought process 
was goal oriented and he had no derailment, loose or clanging 
associations, thought blocking or neologisms.  He had no 
signs of delusional or frankly paranoid belief systems.  He 
had no suicidal ideation or attempts.  

The veteran had been aggressive toward others as he had been 
arrested 3 times for assault between 1960 and 1980.  He 
frequently woke at night because of bad dreams and generally 
slept no more than 5 to 6 hours per night.  He reported 
intrusive upsetting recollections of Vietnam twice a week.  
He usually had nightmares twice a week but sometimes 3 to 4 
times a week.  He also became nervous when confronted with 
situations that reminded him of Vietnam.  

The veteran frequently isolated himself from people and other 
stimulation to avoid feeling upset, nervous or angry.  He 
avoided Asians, crowds, concerts and amusement parks.  He had 
a lot of difficulty managing his anger and tended to avoid 
contact.  He had great difficulty staying asleep and woke 
frequently.  He was frequently irritable.  The veteran's 
profile indicated that he was likely to engage in antisocial 
behaviors, behave aggressively toward others, viewed as being 
antagonistic, angry and argumentative.  His profile also 
indicated discomfort in social situations.  

The diagnosis was PTSD and alcohol dependence in remission.  
A GAF of 50 was reported because of the moderate number, 
frequency and intensity of symptoms associated with moderate 
reduction of social, vocational and mental functioning.  The 
examiner noted that the veteran's mental health symptoms 
would cause moderate discomfort with interacting with people 
and moderately reduced communication effectiveness.  The 
level of fatigue and concentration problems would cause 
moderate work inefficiency and lack of productivity.  He 
would also have moderately reduced reliability.  The amount 
of avoidance of social contact and confrontation would likely 
moderately interfere with his ability to interact 
effectively.

In September 2005, the VA examiner included an addendum to 
her July 2005 examination.  After reviewing the claims file, 
the examiner noted that the veteran was hospitalized in 
January 1988 and in 1996 and diagnosed with dysthymia, 
suicidal ideation and a suicide attempt.  The examiner noted 
that no mention was made of the veteran's military service or 
military trauma.

In August 2006 the veteran presented to the Charleston, West 
Virginia VA Medical Center (VAMC) with a complaint that PTSD 
symptoms were getting worse.  The veteran stated that he had 
significant flashbacks, nightmares, hypervigilence and 
isolation from his past trauma associated with combat.  A GAF 
of 55 was reported.

Per the April 2006 Board remand, the veteran underwent a VA 
examination for PTSD in December 2006.  He reported that he 
had worked steadily since his retirement from a steel mill 
where he had worked for 18 years.  He was currently working 
in a warehouse for a vinyl siding company.  He had been 
working in installation but requested a transfer to the 
warehouse so that he would not have to work with as many 
strangers.  

The veteran reported marrying his third wife the previous 
year.  He was taking Prozac, which had been helpful.  He 
acknowledged an extensive history of alcohol abuse.  He 
reported that the major stress that he experienced on a daily 
basis was from his respiratory problems.  On examination, his 
concentration, attention span and sense of humor appeared to 
be good.  There was no evidence of significant impairment in 
cognitive functioning and he denied any current or recent 
homicidal or suicidal ideation, bizarre or delusional beliefs 
or morbid preoccupation.  

The veteran believed that he was functioning overall better 
now.  While the veteran continued to have bad dreams, he 
seldom had flashbacks where he was disoriented to time and 
place.  A GAF of 62 was reported.  The examiner noted that 
the veteran appeared to be in a much healthier condition 
overall than he was at his July 2005 examination and than he 
had been over the course of much of his life.  He had 
returned from Vietnam and military service with significant 
substance abuse problems, aggressive behavior and inability 
to communicate with others.  He was currently employed in a 
situation which he found suitable to his current energy level 
and interests.  He was in a marriage which he felt was happy 
and fulfilling.  His PTSD appeared to be managed successfully 
with medication.  

Analysis

Since the effective date of service connection the GAF scores 
attributable to PTSD have ranged from 50 to 70.  A GAF of 51-
60 signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 61-70 signifies some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association: DSM IV; 38 
C.F.R. §§ 4.125, 4.130.

A score between 41 and 50 signifies serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

The veteran had repeated sleep disturbances, trouble 
maintaining social and employment relationships and has been 
isolated.  The veteran is divorced twice which he attributed 
to his PTSD.  While the veteran has been employed since his 
service, he exhibited occupational functioning as he retired 
from a job of 18 years over the probability of dismissal.  
Additionally, the veteran tended to avoid contact, was 
frequently irritable, was likely to engage in antisocial 
behaviors and was viewed as being antagonistic, angry and 
argumentative.  

The Board finds that the veteran's symptoms approximate the 
criteria for a 50 percent evaluation from the initial date of 
service connection.  While all the criteria necessary for a 
50 percent disability evaluation have not been met, and the 
disability has waxed and waned, the overall symptomatology 
more closely approximates that for a 50 percent disability 
evaluation. 

Turning to the question of whether more than a 50 percent 
evaluation is warranted, the Board must consider whether 
there are deficiencies in most of the areas described in the 
criteria for a 70 percent evaluation.  

The GAF score of 50 in the July 2005 VA examination was 
supposed to indicate serious symptoms.  However the examiner 
made clear that he had actually found the symptomatology to 
be moderate and noted only a moderate reduction of social, 
vocational and mental functioning.

The veteran had no notable deficiencies in judgment, thinking 
or mood.  There was no evidence of significant impairment in 
cognitive functioning.  Since he did not have deficiencies in 
most of the areas needed for a 70 percent evaluation, that 
rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.21.


ORDER

Entitlement to an initial disability rating of 50 percent for 
post-traumatic stress disorder (PTSD) is granted, effective 
June 1, 2001. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


